Case 9:20-cv-81063-RS Document 21-4 Entered on FLSD Docket 09/08/2020 Page 1 of 2




                          EXHIBIT 3
                    Case 9:20-cv-81063-RS Document 21-4 Entered on FLSD Docket 09/08/2020 Page 2 of 2


                                                         The GEO Group, Inc. Loss Chart                                                         Lookback
                                              Class Period: February 27, 2020 through June 16, 2020                                             Price
Name        Date        Shares   Price per   Total          Date Sold     Shares Price per Total            Shares     Value      Total         $11.27
            Purchased            Share                                             Share                    Retained   Retained   Loss/Gain
Zhang, Ye   5/28/2020   2000     ($12.38)    ($24,756.00) 6/11/2020       2000     $12.13      $24,260.00
            6/10/2020   1000     ($13.88)    ($13,880.00) 6/24/2020       1000     $11.49      $11,490.00
                        3000                 ($38,636.00)                 3000                $35,750.00    0          $0.00      ($2,886.00)
